Citation Nr: 0518771	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-33 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for the residuals of a 
neck injury.

2. Entitlement to service connection for the residuals of an 
injury to the pelvis.

3. Entitlement to service connection for the residuals of a 
concussion, claimed as memory loss.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
July 1961.

This matter was originally on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Diego, California and was 
previously before the Board in July 1998, at which time the 
case was remanded to the RO for the completion of additional 
development.  The requested development was subsequently 
completed, and the case was then returned to the Board.  In 
an August 2002 decision, the Board denied the claims on 
appeal.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in May 2003, the Court 
granted a Joint Motion to Vacate and Remand (Joint Motion) 
filed in the case, and returned the veteran's claims to the 
Board for readjudication.  In January 2004, the Board 
remanded the claim for readjudication under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).    

In May 1998, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In January 2004, the Board remanded the case for additional 
development.  That development has been completed and the 
case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
and obtained medical opinions in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  Chronic residuals of a neck injury were not shown during 
service; a neck disorder is not shown to be related to an in-
service disease or injury.

3.  Chronic residuals of a pelvic injury were not shown 
during service; a pelvic disorder is not shown to be related 
to an in-service disease or injury.

4.  The concussion that occurred in service did not result in 
any chronic residuals; memory loss is not shown to be related 
to an in-service disease or injury.


CONCLUSIONS OF LAW

The residuals of a neck injury, the residuals of a pelvic 
injury, and the residuals of a concussion, including memory 
loss, were not incurred in or aggravated by active service, 
nor may arthritis of the spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's January 2004 Remand, the veteran's 
claim was readjudicated under provision of the VCAA as 
discussed in more detail below and a supplemental statement 
of the case was issued.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
January 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim of 
VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from an 
Federal agency and that on the veteran's behalf, VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  In addition, the June 2004 notice 
letter specifically advised the veteran to send VA any 
medical reports that he had.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in October 1995.  Thereafter, in a 
rating decision dated in February 1997 the issue for 
entitlement to service connection for whiplash injury to the 
neck, pelvis disorder and memory loss secondary to concussion 
was denied.  Only after that rating action was promulgated 
did the RO, in June 2004, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
June 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
retransfer and recertification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA outpatient 
treatment records, and private medical records identified by 
the veteran.  The RO provided him VA examinations in October 
1998, which included medical opinions regarding a nexus 
between his claimed disorders and the August 1961 motor 
vehicle accident.  The veteran presented hearing testimony 
before the undersigned in May 1998.  

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  In fact, in August 1998, the 
veteran sent a handwritten statement to VA stating that the 
only records that he had, he already sent to VA.  In November 
2003, the veteran sent a letter to VA advising that he had no 
additional evidence to support his claim.  The veteran stated 
that the evidence available were hospital records from an 
automobile accident in Benson, Minnesota.  In July 2004, the 
veteran submitted a statement in support of claim that stated 
that VA already had the best medical evidence that there was, 
records from the hospital in Benson Minnesota.  In a May 2005 
letter, the veteran's representative indicated that the 
veteran did not have any additional evidence or argument to 
provide.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to disorders of the 
neck or pelvis, or to a concussion.

Medical records from the Swift County/Benson Hospital show 
that in August 1961, while the veteran was returning home 
after having been separated from service, he was involved in 
a motor vehicle accident.  The service department determined 
that the accident occurred in the line of duty.  The veteran 
was hospitalized on August 3, 1961, with complaints of back 
pain.  He was then unable to remember details about the 
accident, but was conscious.  He incurred no contusions or 
abrasions about the head or injuries to the extremities, but 
was found to have a cerebral concussion with retrograde 
amnesia.  An x-ray study revealed a compression fracture of 
the 12th thoracic vertebra, which was his discharge 
diagnosis.  X-ray studies of the pelvis, both hips, and the 
upper femurs were negative.

The veteran initially claimed entitlement to VA compensation 
benefits in January 1963 in order to obtain assistance in 
paying the medical bills resulting from the motor vehicle 
accident.  At that time he reported having incurred a back 
injury in the accident, but did not report having any other 
complaints or injuries.

During a July 1963 VA neurological evaluation the veteran 
complained of some periodic aches at night between the 
shoulder blades but reported no other symptoms.  The 
neurological examination was normal, and the examiner found 
no neurological disease.  The veteran also underwent a VA 
orthopedic examination in July 1963, during which his only 
complaint was of pain in the back with heavy lifting.  After 
physical examination of the veteran, the examiner diagnosed 
him with history of compression fracture D-12 healed with no 
clinical manifestations.  X-rays showed the fracture 
(actually L1) to be well healed.  In a September 1963 rating 
decision the RO granted service connection for the residuals 
of a compression fracture of the L1 vertebra, and assigned a 
10 percent rating for the disorder.

The veteran has made claims for an increased rating for his 
service-connected back disorder on multiple occasions since 
January 1963, and made no reference to any other injuries 
incurred as a result of the motor vehicle accident.  The 
veteran received treatment for back pain from the VA medical 
center (MC) in 1965 and 1966, but those records do not 
document any complaints pertaining to the neck, pelvis, or 
memory loss.  An orthopedic examination in August 1967, which 
included the neck, spine, sacroiliac joints, and hips, 
revealed no abnormalities.

The veteran underwent VA neurological and orthopedic 
examinations in December 1968, during which he complained of 
pain in the back and noted that he limps with his left leg.  
He did not register any complaints regarding the neck, 
pelvis, hips, or memory loss.  The neurological examination 
was negative, and the neurologist determined that no 
neurological disease was found.  The orthopedic examination 
was also essentially normal, and the orthopedist provided a 
diagnosis of a history of a fracture of L1, not found on 
present examination.

A December 1993 VA treatment record indicates that the 
veteran reported having headaches and problems with his neck.  
In April and July 1994 the veteran complained of headaches 
since a motor vehicle accident in May 1993, and stated that 
his only other medical problems consisted of arthritis in the 
right knee and low back pain secondary to the compression 
fracture.  A neurological evaluation indicated no social 
deficits and the veteran was able to remember three out of 
three objects.

During a November 1994 VA examination, the veteran reported 
having incurred a whiplash injury to the neck in the August 
1961 motor vehicle accident.

In statements beginning in August 1995, the veteran has 
asserted that the motor vehicle accident in August 1961 also 
caused a whiplash injury to the neck and to the lower spine, 
pelvis, and hips.  He also asserted that the concussion he 
then suffered resulted in amnesia and ongoing memory and 
mental problems.  He stated that the pain he had from the May 
1993 motor vehicle accident was temporary, but that he had 
experienced constant pain in the neck and pelvic area since 
the accident in service.  He also stated that he continued to 
have a memory loss as a result of having been in a coma 
following the accident.  He reported that he was not aware of 
the fact that he was not being compensated for his additional 
injuries because his initial claim was filed by his family.

During a May 1998 hearing before the undersigned the veteran 
testified that he had had the additional disabilities since 
the August 1961 motor vehicle accident, but that he had not 
been treated or examined by VA for the additional 
disabilities.  He stated that his family had filed the claim 
following the accident because he then had amnesia.  He also 
stated that he was unconscious for a long time following the 
accident, and that after he came out of the coma he had 
amnesia.  He described his pelvic disability as pain in the 
hip and leg that prevented him from sitting or standing for a 
long period, which he had had since the accident.

The RO provided the veteran a VA psychiatric examination in 
October 1998 for the purpose of determining whether he had 
any memory loss that was related to the August 1961 motor 
vehicle accident.  The veteran then reported having had 
memory problems since the accident. He denied having received 
any psychiatric treatment. On mental status examination his 
short and long-term memory was moderately impaired, in that 
he had difficulty remembering objects.  The psychiatrist 
provided a diagnosis of a cognitive disorder due to the head 
injury in 1961.  In the discussion of the examination the 
psychiatrist stated that the veteran had reported having 
memory problems due to the head injury he incurred in the 
motor vehicle accident in 1961.  The psychiatrist found that 
the veteran's neck and pelvic disabilities and history of a 
head injury were manifested by memory loss, and that the 
memory loss was due to the 1961 accident.  That opinion was 
based on the results of the examination, and limited review 
of the medical records.

The veteran was also provided a VA neurological examination 
in October 1998, during which he again reported having had 
problems with his memory since the accident in 1961.  He also 
complained of pain in the neck, mid-back, and low back with 
radiation into the arms and legs.  The neurologist summarized 
the medical evidence in the claims file from 1961 to 1997.  
On mental status examination the veteran was able to remember 
three out of five objects after five minutes with 
distraction.  His fund of knowledge for recent and remote 
events was appropriate for his educational level.  The 
neurological examination revealed no abnormalities, and the 
neurologist found no evidence of cognitive dysfunction.  The 
neurologist also found that the veteran's subjective memory 
loss was not related to the motor vehicle accident in 1961.  
The basis for that opinion was the two normal neurological 
evaluations in the 1960s, and the fact that it was medically 
improbable that an individual would suffer cognitive 
symptomatology 37 years after a simple cerebral concussion.

During an October 1998 VA orthopedic examination the veteran 
reported having incurred a whiplash injury to the neck and an 
injury to the pelvis in the August 1961 motor vehicle 
accident, although he had only been treated for the 
compression fracture of the spine.  He stated that he 
continued to have problems with the neck and pelvis since 
then.  In the examination report, the orthopedist summarized 
the veteran's medical records from 1961 to 1997.  Based on 
the results of the physical examination, X-ray studies of the 
pelvis and cervical spine, and review of the veteran's 
medical records, the orthopedist diagnosed the veteran's 
symptoms as an old lumbar compression fracture, healed; 
cervical degenerative disc disease at C6-C7; and lumbosacral 
degenerative disc disease.  The orthopedist found no evidence 
of an old pelvic or sacroiliac injury.  Based on the results 
of the examination and the review of the medical records, the 
orthopedist found no evidence of a clear-cut relationship 
between the currently diagnosed cervical spine disorder and 
the 1961 motor vehicle accident.  He also found no evidence 
of a definite connection between the present pelvic symptoms 
and lumbar findings and the motor vehicle accident in 1961.  
In an October 2001 addendum to his report the orthopedist 
recharacterized his findings to indicate that the cervical 
spine disorder and pelvic manifestations were not at least as 
likely related to the 1961 motor vehicle accident.

Because the opinions of the neurologist and psychiatrist were 
in conflict, the RO asked both physicians to again review the 
claims file, including the October 1998 medical opinions, and 
again provide opinions on whether any current memory loss was 
related to the 1961 motor vehicle accident.  In a January 
2001 report the neurologist again stated that he had reviewed 
the medical records in the claims file, as stated in his 
October 1998 report.  The records included evidence of the 
veteran having incurred a concussion in the accident, but 
neurological examinations in 1963 and 1968 were both 
negative.  The neurologist reviewed the opinion provided by 
the psychiatrist in October 1998, and noted that it was 
unclear whether the psychiatrist had access to the same 
records considered by the neurologist.  The neurologist found 
that it was less than likely that a simple concussion would 
result in a mild to moderate memory impairment.  He noted 
that the 1961 medical records did not reflect that the 
veteran had suffered a cerebral lesion, such as a subdural 
hematoma, or prolonged loss of consciousness.  He noted the 
normal neurological examinations in the 1960s, and also found 
it to be less than likely than not that an individual would 
develop impaired cognitive function many years after a 
precipitating traumatic event.

In a January 2001 report, the psychiatrist summarized the 
opinion given by the neurologist, and stated that he had not 
been given that opinion to review prior to his October 1998 
examination.  Following review of the opinions provided by 
the neurologist, and the medical records relied upon by the 
neurologist in reaching his conclusions, the psychiatrist 
determined that any current memory loss was less than likely 
attributable to a simple cerebral concussion that occurred 39 
years prior.  After noting the negative neurological 
examinations in the 1960s, he found it less likely than not 
that the veteran would develop impaired cognitive function 
many years after the precipitating traumatic event.



III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence shows that the veteran currently has 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, and a mild to moderate 
disability due to memory loss.  Thus, current disabilities 
are shown by the evidence of record.  

The evidence also shows that the veteran was involved in a 
motor vehicle accident while deemed to have been in service, 
which included trauma to the spine and a concussion. 

However, there is no competent medical evidence of record 
that links the veteran's neck and pelvic symptoms to any 
incident of service.  The August 1961 hospital records do not 
indicate that the veteran incurred an injury to the neck or 
pelvis as a result of the motor vehicle accident.  The 
available medical evidence, including multiple VA 
examinations from July 1963 to December 1993, does not 
document any relevant complaints or clinical findings.  In 
addition, the veteran had made multiple claims for 
compensation benefits since his separation from service, in 
which he made no reference to the disorders he is currently 
claiming.  Although he asserted that his initial claim was 
limited to the vertebral fracture because it was filed by his 
family when he was incapacitated, the application was filed a 
year and a half after the August 1961 accident and was at 
least signed by the veteran.

The orthopedist conducting the October 1998 medical 
examination determined that the degenerative disc disease of 
the cervical spine, claimed as the residuals of a neck 
injury, and the degenerative disc disease of the lumbar 
spine, claimed as the residuals of a pelvic injury, were not 
related to the in-service motor vehicle accident.  He based 
that opinion on a medical examination, including x-ray 
studies, and review of the veteran's medical records.  The 
opinion is, therefore, highly probative.  There is no 
probative evidence of record establishing a nexus between the 
neck and pelvic disorders and the in-service injury, or 
showing that either disorder became manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
Board finds, therefore, that the neck and pelvic disorders 
are not related to an in-service disease or injury, and that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for the residuals of neck 
and pelvis injuries.

Although the psychiatrist conducting the October 1998 
psychiatric examination initially found that the concussion 
that the veteran experienced in August 1961 had resulted in a 
current memory loss, on further review of the medical 
records, which he had not previously considered, the 
psychiatrist found no relationship between the current memory 
loss and the concussion incurred in August 1961.  The 
neurologist determined, based on review of the medical 
records, that the veteran had no neurological deficit that 
was due to the concussion.  The Board finds that the most 
probative evidence shows that the in-service concussion did 
not result in any chronic residuals, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the residuals of a 
concussion, including memory loss.

Although the veteran contends that his current neck and 
pelvic disorders and memory loss were caused by the August 
1961 motor vehicle accident, and that he had neck and pelvic 
pain and memory loss since then, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the neck and pelvic 
disorders or memory loss to any incident or incidents of 
service, service connection for residuals of a neck injury, 
residuals of an injury to the pelvis, and residuals of a 
concussion, claimed as memory loss, must be denied. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for the 
residuals of a neck injury is denied.

The claim of entitlement to service connection for the 
residuals of a pelvic injury is denied.

The claim of entitlement to service connection for the 
residuals of a concussion, claimed as memory loss, is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


